Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00716-CV

                                      John MAGNESS,
                                          Appellant

                                              v.

                                     Sheppard BAKER,
                                         Appellee

                From the 83rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 32335
                         Honorable Robert Cadena, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Sheppard Baker, recover his costs of this appeal from
appellant, John Magness.

       SIGNED April 10, 2019.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice